 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
      NICHOLAS JOHN SMIT,                    )     NO. EDCV 16-233-RSWL (AGR)
12                                           )
                Petitioner,                  )
13                                           )
                       v.                    )
14                                           )     ORDER ACCEPTING FINDINGS
      J. LIZARRAGA, Warden,                  )     AND RECOMMENDATION OF
15                                           )     MAGISTRATE JUDGE
                Respondent.                  )
16                                           )
                                             )
17                                           )

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

19   Habeas Corpus (“Petition”), the other records on file herein, the Report and

20   Recommendation (“Report”) of the United States Magistrate Judge, Petitioner’s

21   Objections and Petitioner’s proposed First Amended Petition for Writ of Habeas

22   Corpus. The Court has engaged in a de novo review of those portions of the

23   Report and Recommendation to which objections have been made. The Court

24   accepts the findings and recommendation of the magistrate judge, and addresses

25   Petitioner’s new grounds and evidence below.

26                                           I.

27                              PETITIONER’S OBJECTIONS

28         Petitioner filed objections and submitted new evidence. (Dkt. No. 36.)
 1   Petitioner also filed a state habeas petition before the California Supreme Court
 2   with the additional evidence. (Dkt. No. 37.) That state petition contained two
 3   grounds for relief: (1) ineffective assistance of counsel; and (2) actual innocence.
 4   The California Supreme Court summarily denied the petition on June 12, 2019.
 5   In re Smit, 2019 Cal. LEXIS 4480 (June 12, 2019).
 6         The Court exercises its discretion to consider the new evidence. The
 7   Petition already contains a ground for relief based on ineffective assistance of
 8   trial counsel (Ground Two). The Court therefore considers Ground Two in light of
 9   the new evidence, and the new ground for relief based on actual innocence.
10         A. Freestanding Claim of Actual Innocence
11         The California Supreme Court’s summary denial of Petitioner’s most recent
12   state habeas petition was the last reasoned decision on this claim.
13             1. Legal Standards
14         The Supreme Court has not recognized a freestanding claim of actual
15   innocence in the federal habeas context.
16             Federal habeas review of state convictions has traditionally
17             been limited to claims of constitutional violations occurring in
18             the course of the underlying state criminal proceedings. Our
19             federal habeas cases have treated claims of “actual
20             innocence,” not as an independent constitutional claim, but
21             as a basis upon which a habeas petitioner may have an
22             independent constitutional claim considered on the merits,
23             even though his habeas petition would otherwise be
24             regarded as successive or abusive. History shows that the
25             traditional remedy for claims of innocence based on new
26             evidence, discovered too late in the day to file a new trial
27             motion, has been executive clemency.
28
                                              2
 1   Herrera v. Collins, 506 U.S. 390, 416-17 (1993); Jones v. Taylor, 763 F.3d 1242,
 2   1246 (9th Cir. 2014) (leaving open whether freestanding actual innocence is
 3   cognizable). Given that the Supreme Court has not recognized a freestanding
 4   actual innocence claim, the California Supreme Court’s decision cannot be
 5   contrary to, or an unreasonable application of, United States Supreme Court
 6   precedent.
 7          Assuming actual innocence could form the basis of a cognizable ground
 8   for relief, “the threshold showing for such an assumed right would necessarily be
 9   extraordinarily high.” Herrera, 506 U.S. at 417. In Herrera, the petitioner had not
10   met his burden by presenting affidavits obtained approximately eight years after
11   trial. The affidavits “must be considered in light of the proof of petitioner’s guilt at
12   trial.” Id. at 418. The Court concluded that the trial evidence, “even when
13   considered alongside petitioner’s belated affidavits, points strongly to petitioner’s
14   guilt.” Id. The affidavits contained inconsistencies and “fail[ed] to provide a
15   convincing account of what took place on the night [the officers] were killed.” Id.
16   Moreover, there was insufficient explanation as to why the affiants waited so long
17   to make their statements. Id. at 417-18.
18         After Herrera, the Supreme Court held that a freestanding claim of actual
19   innocence may overcome expiration of the statute of limitations. McQuiggin v.
20   Perkins, 569 U.S. 383, 386 (2013). The Court noted that “tenable actual-
21   innocence pleas are rare.” Id. “‘[A] petitioner does not meet the threshold
22   requirement unless he persuades the district court that, in light of the new
23   evidence, no juror, acting reasonably, would have voted to find him guilty beyond
24   a reasonable doubt.’” Id. (quoting Schlup v. Delo, 513 U.S. 298, 329 (1995);
25   citing House v. Bell, 547 U.S. 518, 538 (2006)). Timing is “a factor relevant in
26   evaluating the reliability of a petitioner’s proof of innocence.” Id. at 399. Actual
27   innocence “requires ‘new reliable evidence – whether it be exculpatory scientific
28
                                                3
 1   evidence, trustworthy eyewitness accounts, or critical physical evidence – that
 2   was not presented at trial.’” House, 547 U.S. at 537 (quoting Schlup, 513 U.S. at
 3   324). The habeas court considers all of the evidence, both old and new, to
 4   determine whether the petitioner has met his burden of showing that it is “more
 5   likely than not, in light of the new evidence, no reasonable juror would find him
 6   guilty beyond a reasonable doubt.” Id. at 538. “The court’s function is not to
 7   make an independent factual determination about what likely occurred, but rather
 8   to assess the likely impact of the evidence on reasonable jurors.” Id.
 9         In House, the Court concluded that the petitioner’s evidence – which was
10   far stronger than the evidence presented in this case – “falls short of the
11   threshold implied in Herrera” although it was sufficient to overcome procedural
12   default. Id. at 555. The Ninth Circuit has “held that, at a minimum, the petitioner
13   must ‘go beyond demonstrating doubt about his guilt, and must affirmatively
14   prove that he is probably innocent.’” Jones, 763 F.3d at 1246 (citation omitted).
15   The Circuit applies the standards in Schlup and House. Id. at 1246-48.
16              2. Analysis
17         Assuming that a freestanding claim of actual innocence is cognizable under
18   federal habeas review, Petitioner does not affirmatively show that he is probably
19   innocent but rather attempts to cast doubt on some of the evidence against him.
20   The totality of the evidence, both old and new, does not satisfy Petitioner’s
21   burden of showing that he is probably innocent of the attempted murder counts.1
22   The state court’s decision was not contrary to, or an unreasonable application of,
23   United States Supreme Court precedent and was not an unreasonable
24   determination of the facts.
25         Petitioner was convicted of four counts of premeditated attempted murder
26   of Officer Johnson, the police officer who executed a search warrant at
27
           1
28             Petitioner’s new evidence does not address the other counts.

                                              4
 1   Petitioner’s home on June 25, 2009 and found drugs, a firearm, ammunition and
 2   other items in a safe that resulted in charges being filed against Petitioner.
 3         The attempted murder counts were based on events on February 23, 2010
 4   (Count 7), March 5, 2010 (Count 9), June 3, 2010 (Count 11) and July 6, 2010
 5   (Count 12).2 The prosecution must prove beyond a reasonable doubt that (1)
 6   “[t]he defendant took at least one direct but ineffective step toward killing a
 7   person,” and (2) “[t]he defendant intended to kill a person.” (Report at 13 (citing
 8   LD 1 at 1165).)
 9             Lethality of Weapons
10         Petitioner argues that the prosecution failed to prove that the three zip guns
11   and one M29 rocket used in the attempted murder counts were capable of being
12   lethal. California law does not require that the means used were lethal. A
13   “person may be convicted of an attempt to commit a crime he never could have
14   completed under the circumstances.” People v. Chandler, 60 Cal. 4th 508, 517
15   (2014). “[T]he specific intent required by the law of attempt does not require a
16   showing that the intended act would be effective in completing the target crime. . .
17   . If a defendant had tried to kill another person by using poison but misjudged the
18   amount of poison necessary to kill, the defendant’s misapprehension would not
19   be a legal barrier to an attempted murder conviction. The defendant might argue
20   that his use of insufficient poison casts doubt on whether he actually intended to
21   kill, but assuming sufficient evidence to the contrary, a jury could find that the
22   defendant, despite his misapprehension, had a specific intent to kill.” Id.
23         A zip gun is a homemade gun constructed from materials such as metal or
24   PVC plastic, and has a mechanism that fires a bullet. Investigator Elmore, a
25
26
27         2
            Sergeant Quinn testified that every incident was on or before a
28   scheduled court appearance in Petitioner’s drug case. (RT 1248.)

                                               5
 1   firearms expert, testified that a zip gun is no less lethal than a regular gun.3 (RT
 2   424-26.) He also described the essential components of a zip gun and how they
 3   functioned. (RT 1323-24.) On cross examination, Petitioner testified that any
 4   round is capable of killing a person. (RT 1875.)
 5         The zip gun found on February 23, 2010 (“zip gun 1") had an outer barrel,
 6   an inner barrel, elastic bands, and a firing pin set to activate when the gate
 7   opened a certain distance. (RT 434-38, 446-47, 456, 682.) Officer Johnson was
 8   typically the first officer to arrive and open the gate. (RT 250-51, 371.) On
 9   February 23, however, Officer Johnson received a request to testify as an expert
10   and asked permission to go directly to court instead of reporting to the gang task
11   force building. (RT 372.) When Sergeant Hess opened the gate on February 23,
12   he heard a gunshot. (RT 376-77; see also RT 577.) Based on the location and
13   firing line of the zip gun on the fence, Sergeant Hess testified he would have
14   been struck had he stood in front of the gate to open it. (RT 380-81; see also RT
15   442.) An expended .357 casing was found in the device, and a .38 projectile was
16   found in the line of fire. (RT 386, 459-60, 482, 486, 493, 524-25, 578.)
17         The zip gun found on March 5, 2010 (“zip gun 2") had fallen off Officer
18   Johnson’s vehicle. (RT 278, 327, 546; see also RT 636-41.)4 It had an outer
19   barrel, inner barrel, rubber bands, an improvised firing pin and a cartridge. (RT
20   566-67, 570.) It was nearly identical to the zip gun found on February 23, 2010
21   except that one had to manually push the fence to get the lanyard to pull the
22   release pin on February 23, 2010, whereas the device on March 5, 2010
23   operated on gravity to fire. (RT 623-24.) The cartridge was a .30-06 rifle
24   cartridge, a larger caliber round. This type of round can pierce a passenger
25
26         3
               See Cal. Penal Code §§ 16590(z), 17360, 33600, 33690.
27         4
             The prosecution presented evidence indicating the zip gun had been
28   positioned near the left front wheel. (RT 756.)

                                               6
 1   compartment of a vehicle. (RT 625, 627, 1338.) Although the zip gun was not
 2   tested for safety reasons under the lab’s policy (RT 725), Investigator Elmore saw
 3   nothing in the mechanism or components that would prevent the zip gun from
 4   working. (RT 669.)
 5         On June 3, 2010, fire personnel extinguished a fire on the north portion of
 6   the roof of the Los Altos Market. (RT 770-71.) The gang task force building,
 7   where Officer Johnson worked, was about 100 yards away, and Officer Johnson’s
 8   car was in the parking lot. (RT 808, 810.) On the roof of the market, there was a
 9   rocket, torch, and a pallet propped up against a pole, which was itself propped up
10   against the wall. (RT 906.) The fire burned a tree and pallets, and caused heavy
11   smoke damage to the walls. (RT 809.) Deputy Lawson, who worked on the
12   hazardous device team, testified that the rocket was an M29 practice rocket that
13   simulates the ballistic characteristics of a live round but would not explode on
14   impact.5 (RT 774-75, 795.) The warhead was empty and had no explosive
15   components. (RT 786.) The M29 rocket is fired out of a rocket launcher toward a
16   target and can travel up to 800 meters. A rocket launcher would have either a
17   motor or a propellant such as black powder, and a fuse. (RT 786-87.) Deputy
18   Lawson found an MAPP gas cylinder, which is propane or butane with a flame,
19   and pieces of hobby fuse. He opined that someone tried to light the rocket. (RT
20   790-91, 799.)
21         On July 6, 2010, Officer Johnson took his car in for service. (RT 304,
22   1271.) The mechanic found a device near the left front tire on the undercarriage
23   of the car with metal strapping to keep it in place. (RT 1273-75.) The zip gun
24   (“zip gun 3") was similar to zip gun 1 and zip gun 2 except that it had two outer
25   barrels and two inner barrels. It contained two high-caliber .30-06 bullets that
26
27         5
            The M29 practice rocket is a bit larger than a bazooka and has the same
28   dimensions as a regular rocket. (RT 781, 793.)

                                              7
 1   were stamped TW54 (Twin Cities arsenal, year 1954), the same cartridge found
 2   in zip gun 2.6 (RT 1280, 1285-86, 1325-26, 1340.) Zip gun 3 had all of the
 3   components necessary to fire. The bullets fit snugly in the barrel, which would
 4   enable the firing pin to hit the rounds. Investigator Elmore found no reason zip
 5   gun 3 would not work. (RT 1326-28, 1333-34.) Zip gun 3 had operated but
 6   misfired. The firing pin hit the primer and the bullets were intact, indicating the
 7   powder charge did not ignite in the bullet. (RT 1334-35.)
 8         Petitioner argues that the projectile found after the discharge of zip gun 1
 9   was too close to have been fired from it. Petitioner submits (1) a declaration
10   dated October 19, 2014 from his uncle’s friend, Mr. Ganz, about ballistic
11   information for a .357 bullet fired from a height of 66 inches found on a website
12   called gundata.org (Dkt. No. 4-1 at 84); (2) information apparently printed out
13   from gundata.org. (id. at 63-82); (3) a declaration from his mother, Ms. Smit, with
14   measurements of the intersection of Buena Vista and St. John Place (id. at 86);
15   and (4) a declaration dated June 7, 2014 from a family friend, Mr. Mathey,
16   indicating he shot three slugs out of a sling shot and the slugs flew about 320
17   feet, 376 feet and 380 feet, respectively (id. at 91). Even assuming this new
18   evidence could be admissible, it does not undermine the evidence that zip gun 1
19   fired and contained an expended .357 casing in it. Petitioner agreed that a .357
20   round is capable of killing a person. (RT 1875.)
21             Additional Evidence Linking Petitioner to Crimes
22         Petitioner’s DNA was consistent with the DNA found on the tape removed
23   from the inner barrel of zip gun 1. (RT 854, 859-60, 890, 895-96, 884, 900, 1395,
24   1401, 1408, 1410.) DNA found on zip gun 2 was consistent with both Petitioner
25   and his girlfriend. (RT 1412-13.) Petitioner was a possible contributor to DNA
26
           6
27           Investigator Elmore found that the TW54 rounds were available only from
     one surplus ammunition dealer in Long Island, New York. (RT 1342.) Twin Cities
28   stopped manufacturing the ammunition in the 1960s. (RT 1344.)

                                               8
 1   found on black tape from the rocket incident on June 3, 2010. (RT 1413-15,
 2   1433, 1476.)
 3         Corporal Victorio testified that on November 11, 2010, he inspected certain
 4   handwritten mail at the prison. (RT 1484-85.) A handwriting expert testified that
 5   certain handwriting on the documents matched Petitioner’s handwriting (RT 1492,
 6   1494, 1497), and Petitioner testified he wrote those portions. (RT 1805-06). In
 7   general, the documents discussed arranging an attack on the officer’s home. (RT
 8   1508-09.) “I really don’t care what happens to the place as long as it looks like it
 9   is linked to the Hemet attacks. I have a zip gun halfway made with ammo to
10   match the Hemet attacks. It only needs a three quarter inch by five inches long
11   piece of pipe with a screw put in the back of a cap.” (RT 1509.) “I will draw his
12   house out . . . . I wouldn’t do anything if children were involved either. That’s why
13   I rigged his squad car.” (Id.) “The house could have a security system, and he
14   usually drives an undercover car. It changes.” (RT 1510.) “Detective Johnson
15   used to live in Hemet. He moved to Rialto after the bomb on his car was found.
16   He has a video camera system on the front of his house.” (Id.) Officer Johnson
17   confirmed that the documents accurately depicted his home and neighborhood
18   (including the U.S. Marines flagpole in his front yard), accurately described his
19   work and home schedule, accurately described his wife’s schedule, accurately
20   reported that he drove undercover cars, and accurately stated that his child was a
21   teenager. (RT 1564-65, 1568-69, 1571.) Petitioner acknowledged that the
22   description of the pipe (three-quarter-inch pipe by five inches) was exactly the
23   pipe used in the zip guns and the dimensions had not been published in the
24   newspaper. (RT 1970.)
25         Petitioner testified that the other inmate said “he could do whatever I
26   wanted to do.” (RT 1809.) Petitioner responded to his offer by writing the
27   documents. (RT 1811-12.) Petitioner wanted someone to spray paint and shoot
28
                                               9
 1   off a zip gun or throw a zip gun on Johnson’s front yard so people would think
 2   they had the wrong person. (RT 1825, 1982.) Petitioner testified the shoestring
 3   used in zip gun 2 looked familiar from his house or boots. He thought his
 4   girlfriend’s DNA got on it because she used to untie his boots after work. (RT
 5   1902.)
 6         Mr. Guillen testified that, in May-June 2010, he was living at Mr. Brackney’s
 7   home on Highway 74. Hansen and his girlfriend Vicki also lived there. (RT 1062-
 8   64.) On the Sunday of Memorial Day weekend, Hansen called Mr. Brackney at
 9   least three times. (RT 1068-70.) Later that day, Mr. Guillen spoke to Hansen
10   directly. Hansen said he and Nick (Petitioner) were on a roof in downtown Hemet.
11   He was trying to build a launch tube for a rocket that would send it straight, and
12   wanted to know how to fire a rocket. They were aiming it at the Hemet police
13   department and wanted to hurt a particular officer. He said the rocket was not
14   working and did not know why. (RT 1074-75, 1077-79, 1100-01.) Mr. Guillen
15   knew Petitioner and had seen him at Mr. Brackney’s property. (RT 1075.) When
16   he was interviewed, Mr. Guillen gave police the last three digits of Petitioner’s
17   license plate. (RT 1076.) Petitioner said he had been busted for marijuana.
18   Petitioner was “pissed off at the officer because he was screwing up his life” and
19   wanted to prevent the officer from testifying. (RT 1081-84.) Hansen said he was
20   the middleman for the sale of a rocket, selling it to Petitioner for $3000. When the
21   rocket did not work, Petitioner wanted his money back.7 (RT 1085, 1087, 1089.)
22         Co-defendant Hansen pled guilty to Count 11 (attempted murder of
23   Johnson on June 3, 2010) and was sentenced to 20 years in state prison. (LD 1
24   at 1228-32.) Petitioner submits the declaration of Mr. Hansen dated August 17,
25   2016, over four years later. (Objections, Dkt. No. 36 at 48-49; State Habeas
26
           7
27            Mr. Guillen did not inform police until he was detained on July 2, 2010.
     Until that point, “I thought mostly these people were just full of shit or smoking too
28   much speed.” (RT 1104.)

                                               10
 1   Petition, Dkt. No. 37-1 at 48-49.) The declaration confirms that Mr. Guillen was
 2   Mr. Brackney’s caregiver and took care of the property. The declaration does not
 3   deny the substance of Mr. Guillen’s trial testimony.
 4         The first witness who identified Petitioner to police was Ms. Dickenson.
 5   She testified at trial that Petitioner said he was upset that a rocket hadn’t worked
 6   and asked about getting a replacement rocket or rocket launcher. (RT 918-20.)
 7   He approached her because her husband Crash was associated with Vagos. (RT
 8   920.) Petitioner said “that cop” ruined his life. Petitioner felt he would go to
 9   prison for weed, and couldn’t let that happen. Petitioner did not mention the cop’s
10   name but said he was on the gang task force. (RT 922-23.) Petitioner said he
11   had rigged two cars. (RT 921.)
12         Dickenson testified that this conversation with Petitioner occurred at a
13   property near Highway 74 where Hansen lived. (RT 999.) She took a citation she
14   found in Petitioner’s name and wrote down his full name, driver’s license number
15   and identifying information on a piece of paper. (RT 927.) Dickenson later
16   approached police when she went to court on her own fraudulent check case on
17   June 24, 2010. (RT 929-32.) Her “big motive” was the $200,000 reward being
18   offered. (RT 973.) At a later traffic stop, she dropped the piece of paper on the
19   ground for police before leaving with her husband. The paper was marked as
20   People’s Exhibit 19. (RT 936, 938.) After Sergeant Quinn received information
21   on July 2, 2010, about Petitioner’s DNA and zip gun 1, Petitioner was arrested.
22   (RT 997.)
23         Petitioner now submits a declaration from “Joyce Dickerson” dated
24   December 8, 2018. Assuming the declaration is from Joy Dickenson and is
25   authentic, the declaration states that she “was under duress and threat by D.A.
26   Prosecution” and “never met [Petitioner] at any time nor been introduced through
27   Vicki Jenkins.” (Objections, Dkt. No. 36 at 15; State Habeas Petition, Dkt. No. 37-
28
                                               11
 1   1 at 15.) Petitioner also submits a declaration from Vicki Jenkins dated January
 2   22, 2017, in which she denies having introduced “Joyce Dickerson” to Petitioner.
 3   (Objections, Dkt. No. 36 at 51-53 ¶ 18; State Habeas Petition, Dkt. No. 37-1 at 51-
 4   53 ¶ 18.)
 5         The two declarations would not likely have a material impact on the jury for
 6   at least five reasons. First, Ms. Dickenson’s declaration does not disclose any
 7   “duress and threat” by the prosecution. There is no evidence that police
 8   suspected Petitioner was involved in the attacks before Ms. Dickenson
 9   approached police on June 24, 2010. Ms. Dickenson’s trial testimony that she
10   was the one who approached police when she arrived at court in her fraudulent
11   check case and that her “big motive” was the $200,000 reward makes logical
12   sense. Second, although Ms. Dickenson’s declaration states she never met
13   Petitioner at any time, the declaration does not explain how she knew the
14   information she gave to police and how she was able to provide Petitioner’s
15   identifying information in writing to police.8 Third, the incriminating information
16   she gave at trial was consistent with Mr. Guillen’s testimony. Fourth, the jury
17   heard defense counsel’s intensive and thorough cross examination of Ms.
18   Dickenson that undermined the credibility of her testimony, including her belief
19   that the reward would not be paid unless Petitioner were found guilty and that her
20   information about Petitioner’s statements could have come from Vicki, with whom
21   she spoke before allegedly meeting Petitioner. (RT 938-46, 954-67, 979-84.)
22   Fifth, as discussed below in connection with Ground Two, in the highly unlikely
23   event any defense counsel would call Ms. Jenkins to the stand, the damage from
24
25         8
              When Petitioner was asked how much of Dickenson’s testimony about
26   assaulting police officers was true, Petitioner responded that only five words she
     said were true: her name, Petitioner had a blue Jeep, she was friends with Vicki,
27   she had a daughter (although Petitioner was not sure it was a daughter or son)
     and her husband’s name was Crash. (RT 1784-85.) A jury could reasonably
28   infer that Petitioner knew Dickenson.

                                               12
 1   her statements to police far outweighed anything favorable she could have said
 2   about not introducing Ms. Dickenson to Petitioner.9
 3         The declarations from Mitchell Sommer dated October 24, 2018 and from
 4   Jerry Lang dated October 10, 2018 would have little if any impact. (Objections,
 5   Dkt. No. 36 at 20-21, 23; State Habeas Petition, Dkt. No. 37-1 at 20-21, 23.) Mr.
 6   Sommer initially testified at trial, consistent with his declaration, that he did not
 7   hear anything about anyone being targeted, including the Hemet police
 8   department or a police officer. (RT 1133-34; Dkt. No. 36 at 20 ¶ 5.) Only after he
 9   was impeached at trial with his interview with police did Mr. Sommer confirm the
10   statements attributed to him in the transcript and elaborate. He also heard that
11   Hansen was doing a favor for Petitioner and “it” was a dud. (RT 1135, 1137-38,
12   1140-42.) Although the declaration states that he feels defense counsel should
13   have recalled him to the stand to “clarify” his testimony, there is no reason to
14   believe his testimony would have proceeded any differently a second time around.
15   The prosecution would have been given another opportunity to impeach him and
16   repeat his statements to police in front of the jury. Moreover, Mr. Sommer
17   testified on redirect that it was hard for him to testify about the conversations he
18   overheard in front of Petitioner because he had been threatened. (RT 1174.) In
19   other respects, Mr. Sommer’s trial testimony was consistent with his declaration.
20   He told police he saw a rocket launcher that was an Army green tube, and the
21   launcher was shown in People’s Exhibit 139A. He never saw a rocket. (RT 1136-
22   37, 1150; Dkt. No. 36 at 20 ¶ 3.) Petitioner submits a declaration from Meghan
23   Magrann dated February 3, 2017. (Objections, Dkt. No. 36 at 17-18; State
24   Habeas Petition, Dkt. No. 37-1 at 17-18.) Ms. Magrann states that she dated Mr.
25
           9
26            Petitioner also submits the declaration of Ms. Hernandez, his girlfriend,
     stating that she is “aware” that Petitioner allowed Hansen to borrow his Jeep to
27   move on June 27. Ms. Hernandez does not state any basis for her personal
     knowledge as distinguished from information told to her by Petitioner, and does
28   not state when she became “aware” of this information.

                                                13
 1   Sommer in June 2010. He was a habitual liar and an alcoholic, he lacks all
 2   credibility and he has been convicted of violent offenses. (Objections, Dkt. No. 36
 3   at 18 ¶¶ 10-12.) Mr. Sommer admitted at trial that he pled guilty to misdemeanor
 4   domestic violence and was currently on probation. (RT 1143-44.) Mr. Sommer
 5   did not deny having had a drink when he overheard the conversation, but testified
 6   he remained sober that evening because he had to work the next day. (RT 1186-
 7   87.) Finally, Mr. Sommer’s declaration states that Petitioner and his girlfriend told
 8   him how much they paid for the Suburban in June 2010, but that information
 9   would be inadmissible hearsay offered by the defense.
10         Mr. Lang initially testified at trial that he did not recall overhearing a
11   conversation between Petitioner and Hansen. (RT 1204, 1208.) Only after being
12   shown his interview with police did Mr. Lang recall Hansen bringing over a rocket
13   launcher. (RT 1205-06.) He generally did not recall the rest of the statements
14   attributed to him in the police interview. (RT 1220-21.) He testified, consistent
15   with his declaration, that he had been in the hospital for 1½ months, had almost
16   died and was an alcoholic. (RT 1209-10.) At trial, Mr. Lang did not recall why
17   money was an issue, or how much money was at issue. (RT 1206.) The
18   declaration now states that Hansen asked $300, not $3000, without any
19   explanation as to how Mr. Lang recalls that amount seven years after his trial
20   testimony. Even so, the declaration does not add any new information. Both
21   amounts ($300 and $3000) were before the jury. The declaration adds that
22   Petitioner and his girlfriend told him what they paid for a Suburban. However,
23   such testimony would be inadmissible hearsay offered by the defense.
24         The newspaper articles dated January 29 and February 1, 2018 are
25   inadmissible hearsay, do not mention any officer who testified in Petitioner’s case
26   and involve events that occurred in 2017. (Objections, Dkt. No. 36 at 25-27, 42-
27   43; State Habeas Petition, Dkt. No. 37-1 at 25-27, 42-43.)
28
                                                14
 1         B. Ground Two: Ineffective Assistance of Trial Counsel
 2         The Report sets forth the applicable legal standards. (Report at 18-20.)
 3         Petitioner has not shown deficiency or prejudice. The state court’s decision
 4   was not contrary to, or an unreasonable application of, United States Supreme
 5   Court precedent and was not an unreasonable determination of the facts.
 6         Petitioner argues that trial counsel failed to conduct a proper investigation
 7   to uncover the facts contained in the declarations attached to objections and state
 8   habeas petition. As discussed above, Ms. Dickenson submits a declaration dated
 9   December 8, 2018 (over seven years after she testified at trial) stating that she
10   never met Petitioner (Objections, Dkt. No. 36 at 15; State Habeas Petition, Dkt.
11   No. 37-1 at 15) and Ms. Jenkins submits a declaration dated January 22, 2017
12   stating that she never introduced “Joyce Dickerson” to Petitioner (Objections, Dkt.
13   No. 36 at 51-52 ¶ 18; State Habeas Petition, Dkt. No. 37-1 at 51-52 ¶ 18).
14   Defense counsel attempted to get Ms. Dickenson to admit that she never had a
15   conversation with Petitioner and made up the story but Ms. Dickenson stood by
16   her trial testimony. (RT 983-85.) Defense counsel’s cross examination
17   undermined her credibility by pointing out: (1) her “big motive” was the $200,000
18   reward; (2) her belief was that Petitioner had to be convicted in order for the
19   reward to be paid; (3) she told police it would be great if they could get the code
20   enforcement bureau off her back; (4) her testimony was that Petitioner made
21   incriminating statements moments after meeting her for the first time; (5) Vicki
22   discussed the rocket attack and general attacks on the Hemet police department
23   with Ms. Dickenson just before her conversation with Petitioner; (6) she pled guilty
24   in her fraudulent check case and was on probation; and (7) she never told her
25   husband about her conversation with Petitioner. (RT 940-45, 954, 964, 966-67,
26   973, 979-80, 982-84.) Defense counsel also impeached her with her prior
27   statements to police. (E.g., RT 957-58 ($300 versus $3000).) Petitioner does not
28
                                              15
 1   suggest anything more defense counsel could have done to impeach Ms.
 2   Dickenson’s credibility.
 3         Even if Ms. Jenkins would have been willing to testify that she did not
 4   introduce Ms. Dickenson to Petitioner, defense counsel could reasonably decide
 5   not to put Ms. Jenkins on the stand. (Report at 25 n.9.) Ms. Jenkins was
 6   interviewed by police and said Petitioner was “a fucking idiot” who did it because
 7   he was “a cry baby, he is looking for a slap on the fucking hand for a first time
 8   fucking offense for pot plants” and he did it in a way that would “make it look like
 9   the Vagos.” (Dkt. No. 4-2 at 113, 118.) Petitioner also said “something stupid
10   about a zip gun” and “getting rid of a detective that was on the case.” (Id. at 114.)
11   Petitioner said he went so far as “to follow this guy home,” referring to the
12   detective, and later said Petitioner mentioned following the police officer home to
13   Rialto. (Id. at 113, 116.) Ms. Jenkins was prepared to testify against Petitioner,
14   “no problem.” (Id. at 118.)
15         As the Report points out, Mr. Hansen was a co-defendant who was
16   represented by separate counsel. Petitioner was tried first, and there is no
17   indication Mr. Hansen would have been prepared to waive his Fifth Amendment
18   rights and testify in Petitioner’s trial. Moreover, Mr. Hansen’s declaration does not
19   undermine Mr. Guillen’s testimony in any way.
20         As discussed above, and as discussed in the Report, the declarations of
21   Mr. Sommer, Mr. Lang and Ms. Magrann do not contain new information.
22         Petitioner submitted a declaration dated January 3, 2019 from Ms.
23   Hernandez, his girlfriend. The declaration provides little information about the
24   merits of the case. She testified at trial, and argues that defense counsel should
25   have pointed out at trial that the prosecution threatened to prosecute her for
26   attempted murder, and that she had been arrested on the “ridiculous charge of
27   my DNA on a shoe lace that belonged to [Petitioner].” (Objections, Dkt. No. 36 at
28
                                              16
 1   29-32; State Habeas Petition, Dkt. No. 37-1 at 29-32.) As discussed above, Ms.
 2   Hernandez’s DNA matched a mixture found on a shoe lace used in zip gun 2.
 3   (RT 1412-13.) Linking the shoe lace to Petitioner would hardly be helpful to him.
 4   Before Ms. Hernandez testified at trial, the prosecution objected to evidence of
 5   her arrest as irrelevant because there was not sufficient evidence for third party
 6   culpability. Defense counsel stated that while he was not interested in the arrest
 7   per se, he should be allowed to question her about her intent because he was
 8   concerned the jury would otherwise use the evidence of her DNA on the shoe
 9   lace and the fact that she was Petitioner’s girlfriend against Petitioner. On the
10   other hand, if the jury believed her denial then the jury could infer that Petitioner
11   also did not have the requisite intent. The court ruled that defense counsel could
12   question her about intent.10 (RT 1584.)
13         Ms. Hernandez states she could have testified that she was present when
14   Petitioner paid $3000 cash for a Suburban. The evidence was conflicting as to
15   whether Petitioner paid $300 or $3000 for a rocket. Ms. Hernandez criticizes
16   defense counsel for failing to get DMV records. There is no evidence of any
17   corroborating DMV records. The purchase of a Suburban was the subject of a
18   December 2, 2011 hearing on Petitioner’s Marsden motion. (Report at 24-25.)
19   Petitioner acknowledged that he never received a pink slip from the seller or
20   registration from the DMV for the Suburban. (Dkt. No. 4-2 at 87-88, RT 2360-61.)
21   Petitioner complained, as Ms. Hernandez does in her declaration, that defense
22   counsel did not question her about the Suburban at trial. (Dkt. No. 4-2 at 87, RT
23   2360.) Defense counsel explained that his investigator talked to the last known
24   owner of the Suburban, who stated Petitioner was not the person to whom he sold
25
26         10
              The prosecution also objected to Ms. Hernandez testifying about what
27   other witnesses said to her about intimidation. Defense counsel responded that
     he did not intend to question her about that. (RT 1584-85.) Petitioner has not
28   shown that Ms. Hernandez’s hearsay testimony would be admissible.

                                               17
 1   the Suburban. (Dkt. No. 4-2 at 96, RT 2369.) Ms. Hernandez’s declaration states
 2   she “recently learned” from Petitioner that he purchased the suburban from a
 3   “middle man” and not the owner listed on the registration. (Dkt. No. 36 at 31 ¶ 6;
 4   State Habeas Petition, Dkt. No. 37-1 at 31 ¶ 6.) The middle man is not identified.
 5   As the Report noted, the cash withdrawal occurred on May 20, 2010, more than
 6   one month before Petitioner’s arrest on July 2, 2010 and the date he contends he
 7   added a car to his insurance policy on June 29, 2010. (Report at 25 n.8.)
 8         Petitioner submits a declaration from his mother dated January 4, 2019 and
 9   emails previously submitted with the Petition. (Objections, Dkt. No. 36 at 34-40,
10   45-46, 55-63; State Habeas Petition, Dkt. No. 37-1 at 34-40, 45-46, 55-63.) The
11   declaration does not provide any new information. The allegations were
12   addressed by the Superior Court in hearings. (Report at 20 n.3, 28-29.) For
13   example, defense counsel explained to the court that he had “hung up” on
14   Petitioner when the conversation became argumentative and unproductive.
15   Defense counsel’s email gives the same explanation. (Dkt. No. 4-2 at 94-95, RT
16   2367-68; Objections, Dkt. No. 36 at 61; State Habeas Petition, Dkt. No. 37-1 at
17   61.) Ms. Smit complains that defense counsel did not call approximately 10
18   witnesses on Petitioner’s behalf, but does not explain what favorable testimony
19   they could provide based on their personal knowledge.11
20
21         11
                Ms. Smit complains that defense counsel refused to advise her how
22   much time he spent with Petitioner before and during trial. The Report notes that,
     at defense counsel’s request, the court arranged time every day after trial for
23   Petitioner to talk to counsel. (RT 151-52, 155-56, 161-62.) During trial, defense
     counsel explained to the court that delays at the jail due to Petitioner’s unusual
24   housing issue were “burning up what time we have” and requested that the court
     end at 3:30 p.m. so he could have adequate time to see Petitioner. The court
25   addressed the issue with the appropriate deputies, who agreed to post a notice to
     advise that defense counsel could see Petitioner and assured the court there
26   would be no more problems. (RT 560-64, 609-13.) Defense counsel gave the
     same explanation in an email. (Objections, Dkt. No. 36 at 61; State Habeas
27   Petition, Dkt. No. 37-1 at 61.) Defense counsel stated that telephone logs and
     visitor logs would be in the possession of the County if such documents exist.
28   (Objections, Dkt. No. 36 at 70; State Habeas Petition, Dkt. No. 37-1 at 70.)

                                             18
 1         Petitioner has not shown a reasonable probability that, but for counsel’s
 2   deficiencies, the result of the proceeding would have been different. Strickland v.
 3   Washington, 466 U.S. 668, 694 (1984). None of the declarations undermine the
 4   main evidence against Petitioner from his writings, his DNA, Mr. Guillen’s
 5   testimony and the cumulative evidence of Petitioner’s consistent statements to
 6   other people who spoke to police on July 2, 2010.
 7         C. Remaining Objections
 8         Petitioner complains that he has been unable to produce additional records
 9   to support his grounds because “they have not been released to him.” (Obj. at 4.)
10   Petitioner does not describe the records or why those records are material to any
11   ground for relief.
12                                             II.
13               PETITIONER’S PROPOSED FIRST AMENDED PETITION
14         On August 14, 2019, Petitioner constructively submitted a proposed First
15   Amended Petition for Writ of Habeas Corpus with his declaration dated August
16   13, 2019. Petitioner did not file a motion for leave to file the First Amended
17   Petition, which was lodged. (Dkt. No. 40.)
18         Subsequently, Petitioner constructively filed, on August 18, 2019, a
19   document entitled “Petitioner Request Permission to Amend His Federal Petition
20   Pursuant to Fed. R. Civ. P.[] 15” and lodged a First Amended Petition. (Dkt. No.
21   41, back of envelope.) Petitioner explains that he was transferred to a different
22   institution, where he found an inmate who helped him litigate his grounds for
23   relief. (Smit Decl. ¶ 3, Dkt. No. 41-1 at 29.)
24         The court addresses the First Amended Petition attached to the motion
25   because it contains exhibits not included with the first lodged amended petition
26   and is otherwise the same. (Dkt. No. 41-1.) The First Amended Petition deletes
27   Grounds Four, Five, Seven and Eight in the original petition, re-numbers Ground
28
                                               19
 1   Six as Ground Four, and deletes some exhibits attached to the original petition.
 2   The First Amended Petition cites exhibits and arguments in the original petition,
 3   and therefore it appears Petitioner does not intend to omit those arguments and
 4   exhibits from this case. Therefore, the court construes the First Amended Petition
 5   as additional grounds for relief. It appears that most, if not all, of Petitioner’s
 6   additional grounds are unexhausted. Nevertheless, unexhausted grounds may be
 7   denied on the merits when, as here, it is perfectly clear that the grounds are not
 8   colorable. Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005).
 9         A. GROUND ONE: Conflict of Interest
10         The Report noted that Petitioner had not shown an actual conflict of interest
11   that adversely affected his counsel’s performance under Cuyler v. Sullivan, 446
12   U.S. 335 (1980). (Report at 17-18.)
13         Petitioner attaches as Exhibit I a letter from his counsel dated February 28,
14   2013, long after trial,12 in response to Petitioner’s request for a copy of his file. In
15   that letter, defense counsel noted Petitioner’s threat to file a complaint with the
16   State Bar “as I noted your threats to my safety and well-being when we were
17   together here in Riverside County.”13 (Dkt. No. 41-1 at 79.) The Report
18   addressed a post-trial Marsden hearing on December 2, 2011. (Report at 18 n.1.)
19   Petitioner complained about a discussion he had with counsel “during the middle
20   of trial.” Petitioner told counsel that Ms. Dickenson lied when she testified
21   Petitioner bought a rocket, and that he actually bought a Suburban. (Dkt. No. 4-2
22   at 85, RT 2358.) Petitioner stated counsel “became very irate with me and
23   stormed out.” (RT 2361.) Defense counsel responded that he terminated a
24   conversation “abruptly” downstairs because “he was demonstrating threats. That
25
           12
26             Jury selection commenced on September 28, 2011 (RT 136, 138) and
     the jury’s verdicts were filed on November 7, 2011 (Lodged Document 1 (“LD”)
27   1050-69).
           13
28              Petitioner was housed in Riverside during trial. (RT 103, 155.)

                                                20
 1   was the reason we terminated that conversation in a very frustrated and certain
 2   and angry way.” (RT 2369-70.) Defense counsel did not express fear in any way
 3   to the court. Petitioner does not identify any other instance.
 4         In any event, the Supreme Court has not extended Sullivan to a defense
 5   counsel’s alleged fear for personal safety and, therefore, the state court’s decision
 6   cannot be contrary to, or an unreasonable application of, Supreme Court
 7   precedent. Rowland v. Chappell, 876 F.3d 1174, 1192 (9th Cir. 2017) (“We have
 8   held that a state court’s rejection of a conflict claim not stemming from concurrent
 9   representation is neither contrary to, nor an unreasonable application of,
10   established federal law as determined by the United States Supreme Court.”),
11   cert. denied, 139 S. Ct. 323 (2018). Moreover, Petitioner has not shown an
12   adverse effect on counsel’s performance in failing to investigate the case
13   properly. A conflict that arose in the middle of trial cannot adversely affect
14   counsel’s investigation prior to trial. The court addresses Petitioner’s contentions
15   in more detail in connection with Ground Two.
16         B. GROUND TWO: Ineffective Assistance of Trial Counsel
17         The First Amended Petition contains additional reasons why defense
18   counsel was deficient.
19         DNA Expert
20         Petitioner argues that counsel retained a DNA expert, Mr. Kern, who was
21   working for the same entity as the prosecution’s expert, Mr. Traughber. Mr. Kern
22   testified that he worked for Human Identification Technologies (“HIT”). (RT 1652,
23   1681.) Mr. Traughber testified at trial that he worked for the California
24   Department of Justice during his work in this case. (RT 824, 837.) Mr. Kern
25   testified that Mr. Traughber had previously worked for HIT and they had since
26   maintained a professional relationship. (RT 1654.) Petitioner has not shown that
27   Mr. Kern had a conflict of interest or any deficiency in his work, and has not
28
                                              21
 1   shown that defense counsel was deficient.
 2         Panji Boards
 3         Petitioner was convicted of the placement of a boobytrap device (panji
 4   board) in violation of former Cal. Penal Code § 12355 (now § 20110) in Count 6.
 5   A boobytrap device was statutorily defined as “‘any concealed or camouflaged
 6   device designed to cause great bodily injury when triggered by an action of any
 7   unsuspecting person coming across the device.’” Such devices “‘may include, but
 8   are not limited to, . . . sharpened stakes.’” People v. Smit, 224 Cal. App. 4th 977,
 9   985 (2014) (quoting former Cal. Penal Code § 12355(c)). The panji boards at
10   issue had sharpened nails or spikes.
11         Petitioner complains that defense counsel failed to impeach Officer
12   Johnson with his prior statement as to when he discovered the panji boards.
13   Officer Johnson testified at trial that he left home at 6:00 a.m. on December 7,
14   2009 to go to the gym. He did not hear anything after going to sleep the night
15   before when it was raining hard. (RT 234.) When he left the house, he saw panji
16   boards with 6" nails or spikes that had been sharpened to a point near his family’s
17   vehicles. (RT 243-44.) He called the watch commander and didn’t touch
18   anything. (RT 245.) After officers arrived, he walked around the house with them.
19   (RT 245-46.) The kitchen window was shattered and they saw a chrome ball
20   bearing. (RT 246.) Additional pellets were in the driveway. (RT 247.) Officer
21   Johnson testified he was prohibited from seeing the police reports in the
22   investigation. (RT 331.)
23         Petitioner attaches pages from Detective Galletta’s report dated July 4,
24   2010 in which he states Johnson “awoke to the sound of breaking glass at his
25   residence” on December 7, 2009 and “later discovered” that someone had shot
26   ball bearings through his window in an apparent attempt to awaken him and
27   cause him to leave his home where panji boards had been placed outside. (Dkt.
28
                                              22
 1   No. 41-1 at 35.)
 2         Petitioner argues that counsel was deficient because Detective Galleta’s
 3   version of events “demonstrates that Johnson had time to tamper with the
 4   evidence, coat the nails with fecal matter, and broken glass from his kitchen
 5   window.” (Dkt. No. 41-1 at 9.) Petitioner also argues counsel was deficient for
 6   failing to test whether the fecal matter matched Johnson’s DNA and the ground
 7   glass matched Johnson’s broken window. (Id. at 10.)
 8         Assuming the information in Detective Galleta’s report came from Johnson,
 9   Petitioner has not shown deficiency or prejudice. Petitioner’s theory is farfetched.
10   The trial evidence does not show that fecal material and ground glass were
11   actually found on the nails. Defense counsel stated at a post-trial Marsden
12   hearing that no fecal matter was ever found on the panji boards, just “something
13   that looked like it might have been.”14 (Dkt. No. 4-2 at 96, RT 2369.) Moreover,
14   Detective Galleta’s report does not identify the time when Officer Johnson woke
15   up and therefore cannot demonstrate that he had time to embed any substance in
16   the nails by 6:00 a.m. Petitioner also has not shown a reasonable probability that
17   the result of the proceeding would have been different. The prosecution was
18   required to prove that Petitioner placed a booby trap. (RT 2196.) There was no
19   requirement that a substance be embedded in the sharpened nails. Mr.
20   Traughber, the prosecution’s DNA expert, testified that he obtained a minimal
21   partial profile of a few alleles on nails from one panji board, and Petitioner was
22   excluded as a contributor. He could not obtain DNA results from nails on a
23   second board. He obtained only one allele at one locus from nails on a third
24   board, which was not enough to include or exclude anyone. (RT 1452.)
25
           14
26              Ms. Williams, a senior criminalist at the California Department of Justice,
     testified that the material embedded in the nail was “likely a biological substance
27   that I would not normally test” and forwarded it to another part of the laboratory.
     The material was “visually similar” to fecal material and ground glass, but she
28   could not say what the substance actually was. (RT 675, 728, 731-33.)

                                              23
 1   Petitioner offers no motive for Johnson to embed a substance on the nails.
 2         Zip Gun 1
 3         Petitioner argues counsel was deficient for failing to investigate whether zip
 4   gun 1 actually fired a bullet, failing to establish that no gun shot residue or other
 5   physical evidence was found on zip gun 1, and failing to establish that there was
 6   no evidence on the .38 caliber slug that would suggest it was fired from that gun.
 7   Petitioner also complains that counsel failed to inquire as to what led Mr.
 8   Traughber to re-examine zip gun 1 for DNA evidence.
 9         Petitioner has not shown deficiency or prejudice. Defense counsel cross
10   examined Investigator Elmore about whether zip gun 1 had actually fired. Zip gun
11   1 was rigged to fire when the gate opened about halfway. (RT 437-38.) On cross
12   examination, Elmore testified that his opinion that zip gun 1 was operable was
13   based on three pieces of evidence. First, a .357 shell casing was found in zip gun
14   1. (RT 482-83.) The shell casing had a primer cap that had been punctured,
15   consistent with firing in a zip gun as opposed to a regular firearm, and the casing
16   was split down the side, indicating it opened during the firing process. (RT 459-
17   60.) Second, Sergeant Hess testified that he heard a loud bang that he
18   recognized as a gunshot when he was opening the gate. (RT 482-83; see RT
19   376-77.) Third, a .38 projectile, consistent with a .357 casing, was found in
20   proximity to zip gun 1. (RT 482-83.)
21         Defense counsel attempted to undermine this testimony by establishing that
22   zip gun 1 had not been tested to see if it was operable. (RT 491; see also RT 725
23   (explaining laboratory policy not to test fire homemade or improvised device such
24   as zip gun for safety reasons).) Investigator Elmore conceded he did not know of
25   any ballistics test that could match the .38 projectile to zip gun 1 because a zip
26   gun has a smooth barrel and does not produce rifling. (RT 485.) Petitioner has
27   not identified another valid line of cross examination as to zip gun 1's operability.
28
                                               24
 1         Contrary to Petitioner’s argument, Traughber was questioned about what
 2   made him go back to zip gun 1 and test other components of it for DNA evidence.
 3   Traughber testified that he started testing zip gun 1 for DNA evidence on March 8,
 4   2010. (RT 838.) He swabbed the gate around the device, the tape used to bind
 5   zip gun 1 to the gate, and the outer surface of zip gun 1 itself, including the
 6   lanyard, rubber bands and nail. He completed his report on March 24, 2010. He
 7   did not obtain a usable DNA profile to submit to CODIS. (RT 844.) On March 10,
 8   Traughber received zip gun 2 for DNA testing and completed his report by March
 9   22, 2010. He was again unable to obtain a usable DNA profile to submit to
10   CODIS. (RT 848, 851.) On June 4, 2010, Traughber responded to the scene of
11   the fire at the Los Altos Market. (RT 860.)
12         Traughber testified that, on June 15, 2010, he “stepped back and looked at
13   anything else that might be useful, and . . . what stood out was the black tape that
14   was on the original barrel” of zip gun 1. (RT 852, 854.) He decided to swab the
15   portions of tape that had not been exposed to the outside surface, thinking that
16   someone might have touched the inside portion or might have deposited saliva
17   while talking over it. The inner portion would be less likely to be contaminated by
18   the public, law enforcement or laboratory personnel handling zip gun 1. (RT 853,
19   895-96, 900-01.) As of June 15, 2010, law enforcement did not suspect Petitioner
20   in these incidents. Joy Dickenson did not come forward and talk to police about
21   Petitioner until June 24, 2010. (RT 995-96; see RT 931-32, 935-36.) As of June
22   15, 2010, Traughber did not have a sample of Petitioner’s DNA.15 (RT 884-85.)
23   When Traughber obtained a DNA profile from the tape on June 25, 2010, it was
24   the first DNA break on the case. (RT 855-57.) He submitted the DNA profile to
25   CODIS and received notice of a hit (Petitioner) on July 1 or 2, 2010. Traughber
26
           15
27           Traughber received Petitioner’s DNA sample on August 11, 2010. (RT
     1398-99.) Traughber swabbed all items at issue before he touched Petitioner’s
28   DNA sample. (RT 1478.)

                                               25
 1   notified police on July 2, 2010. (RT 859-60.)
 2         Zip Gun 2
 3         Petitioner argues that counsel failed to investigate whether detectives
 4   monitored in real time the surveillance camera outside Officer Johnson’s home on
 5   March 4, 2010. Petitioner attaches other pages from Detective Galleta’s report
 6   dated July 4, 2010. Detective Galleta states that, prior to the zip gun 2 incident, a
 7   video surveillance camera was placed near Johnson’s home. After the incident,
 8   Galleta obtained the footage from the camera and observed that someone walked
 9   toward Johnson’s house at approximately 10:11 p.m. on March 4, 2010. The
10   person disappeared from view for three minutes, walked toward the camera in a
11   northerly direction, crossed the street and walked out of camera view. (Dkt. No.
12   41-1 at 43.)
13         Petitioner offers no evidence that defense counsel failed to investigate
14   whether police monitored the camera in real time. Officer Johnson testified that
15   24-hour active surveillance of his residence and his person started after the zip
16   gun 2 incident and continued until the department told him he needed to move to
17   another residence and he actually moved out of the county around March 20,
18   2010.16 (RT 262-63, 279-80.) Petitioner has not shown deficiency or prejudice.
19         Rocket
20         Petitioner argues that defense counsel failed to investigate why four video
21   surveillance cameras located near the Los Altos Market – where the fire occurred
22   and where the rocket was discovered – either did not work or had footage that
23   could not be copied.
24         Petitioner offers no evidence that defense counsel failed to investigate.
25
26         16
              Johnson later moved to a different residence inside the county and then
27   returned to work on April 21, 2010. (RT 281-82.) On May 6, 2010, Johnson
     moved again to a home in Rialto. (RT 282.) He was given a different car to
28   commute to and from work in Rialto. (RT 292.)

                                              26
 1   Petitioner attaches pages from a police report by Officer Brock regarding the fire
 2   at Los Altos Market at 126 N. Carmalita Street. Brock states he canvassed the
 3   area for video surveillance cameras and found four:
 4         (1) A security camera mounted to the northeast side of 126 N. Carmalita
 5   near a ladder leading to the roof. The camera was motion activated. The footage
 6   “was a black screen as the motion sensor for the camera was not activated.”
 7   Brock was unable to obtain a copy of the black screen. (Dkt. No. 41-1 at 50-51.)
 8         (2) A security camera that faced south toward 126 N. Carmalita from an
 9   office at 395 E. Latham Avenue. The footage was obscured by a row of bushes,
10   but the glow from flames appeared on camera at approximately 21:53. Four
11   people were seen running from the north side of 130 N. Carmelita eastbound
12   toward Juanita Street. Two females ran into the Hemet Police Department and
13   attempted to contact dispatch by after-hours phone but left after being placed on
14   hold. A male and female ran eastbound, and the female is seen with a cellphone
15   to her ear. She is later identified as Ms. Grunden, who placed a 911 call to report
16   the fire. (Dkt. No. 41-1 at 51.) Due to technical difficulties, Brock was unable to
17   get a copy of the video. (Id. at 52.) Ms. Grunden later told police she did not see
18   anyone and did not know who was responsible for the fire. (Id.)
19         (3) A camera covering the south parking lot of the Los Altos Restaurant at
20   129 N. Carmelita. The owner stated that the camera was not attached to a digital
21   video recorder. (Id.)
22         (4) Several cameras to the rear of a shop at 400 E. Latham Avenue. The
23   owner stated the surveillance system had not been operational for the past
24   month. (Id.)
25         Petitioner has not shown a reasonable probability that, but for counsel’s
26   alleged errors, the result of the proceeding would have been different. Strickland,
27   466 U.S. at 694. Cameras at two locations were not operational, a camera at one
28
                                              27
 1   location was not activated, and the last camera showed witnesses who attempted
 2   to report the fire. There is no indication of any potentially exculpatory evidence.
 3   “[T]he likelihood of a different result must be substantial, not just conceivable.”
 4   Richter, 562 U.S. at 111-12.
 5         Suburban
 6         The prosecution introduced evidence that Petitioner withdrew $3000 from
 7   his bank account on May 20, 2010. (RT 1239-40.)
 8         Petitioner argues that defense was deficient for failing to establish that the
 9   $3,000 petitioner withdrew from his bank account was used to purchase a
10   Suburban and not a rocket. The Report addressed this contention. (Report at
11   24-25.) Defense counsel stated at a post-trial Marsden hearing that he had his
12   investigator contact the Suburban’s last known owner, who said that he did not
13   sell it to Petitioner and that he sold it to a guy who “lives in X, and he looks like Y.”
14   (RT 2369, Dkt. No. 4-2 at 96.) Petitioner cannot demonstrate prejudice because
15   there is no contact information for the buyer and speculation as to whether the
16   buyer sold the car and, if so, to whom, is insufficient. Richter, 562 U.S. at 111-12.
17         C. GROUND THREE: Insufficient Evidence
18         The only new argument is Petitioner’s contention that there is insufficient
19   evidence to support his conviction for Count 6 (boobytrap device) because Officer
20   Johnson could have applied fecal matter and ground glass to the nails on the
21   panji boards himself. As discussed above, however, the statute does not require
22   that any substance be applied to the sharpened nails on a boobytrap device.
23         D. GROUND FOUR: Prosecutorial Misconduct
24         Petitioner argues that the prosecution improperly relied on a kill zone
25   theory. The Report explained that the kill zone theory applied only to Count 8,
26   which was dismissed after the jury deadlocked on that count. (Report at 14.)
27         Petitioner argues that the prosecution used knowingly false evidence to
28
                                                28
 1   impeach him by implying, during his cross examination, that Petitioner’s .22
 2   caliber handgun was stolen when it was in fact registered to him. The Report sets
 3   forth the applicable legal standard. (Report at 32.) Petitioner has not shown false
 4   evidence or that the prosecution knew the evidence was false. Count 1 contained
 5   a firearm enhancement. The prosecution attempted to establish that various
 6   items found in the safe – including the .22 caliber pistol – belonged to Petitioner
 7   and not someone else. On cross examination, the prosecutor asked Petitioner
 8   whether Officer Johnson inquired about the .22 caliber pistol inside the safe.
 9   Petitioner said yes. The prosecutor asked whether Petitioner told Johnson: “I
10   bought that gun at BJs. It’s not stolen.” Petitioner said yes. Petitioner then
11   volunteered that Johnson had said there was a stolen gun in the safe. The
12   prosecutor showed him People’s Exhibit 42, a photo of the gun found in the safe,
13   and asked Petitioner whether that gun was his .22 caliber pistol. Petitioner
14   answered: “It looks very familiar. I’d have to say yes.” (RT 1841.) The
15   prosecution did not offer any evidence at trial that the .22 caliber pistol was stolen.
16   It was Petitioner who volunteered Johnson’s statement after he answered the
17   prosecutor’s question.
18         Petitioner contends the prosecution presented “falsified ‘kites’ delivered to
19   them from a jail house snitch” who did not appear at trial and was unavailable for
20   cross examination. There is no evidence that the kites came from that inmate.
21   Rather, Corporal Davalos testified that he received information from an inmate
22   about the existence of kites. (RT 1525-26, 1557.) That day, he collected mail
23   from another inmate named Mr. Kirk and took it to Corporal Victorio’s desk. (RT
24   1556.) Corporal Victorio read the kites. (RT 1485-89.) As discussed above, the
25   prosecution’s handwriting expert testified that handwriting on the kites matched
26   Petitioner’s handwriting. (RT 1497.) Petitioner testified he wrote those portions.
27   (RT 1805-06.) Petitioner has not shown that the kites were “falsified,” that the
28
                                               29
 1   prosecution knew they were falsified, or that testimony from the inmate who
 2   alerted authorities was somehow necessary.
 3         Petitioner argues that the prosecution must have known that “Joyce
 4   Dickerson’s” trial testimony was false and designed to obtain the reward money,
 5   and should have detected her inconsistencies. The Report rejected this
 6   argument. (Report at 33.) The prosecution acknowledged in closing argument
 7   that Ms. Dickenson was not an “inherently trustworthy person” and that the offer
 8   of a reward “brought out informants from the street.” (RT 2221, 2239.) He
 9   argued Ms. Dickenson could be trusted only to the extent her testimony was
10   shown to be accurate (RT 2221-22) and further argued that the consistent
11   statements made by her and a variety of witnesses about Petitioner was sufficient
12   corroboration (RT 2223, 2239). The prosecutor may argue reasonable inferences
13   from the evidence. See United States v. Young, 470 U.S. 1, 7 (1985).
14         Petitioner argues that the prosecution “manufactured photographs during
15   trial in order to place a specific piece of evidence in a specific place and
16   positioned in a specific manner,” and “failed to clarify for the jury that it was a
17   launch tube, not a rocket, being discussed by the petitioner’s roommates.” (Dkt.
18   No. 41-1 at 24.) Petitioner does not identify any allegedly manufactured
19   photographs and does not cite any specific statement made by the prosecution in
20   closing argument. In closing, the prosecution stated that Petitioner and Mr.
21   Hansen attempted to build a launch tube. (RT 2235.)
22         Petitioner argues that his girlfriend, Ms. Hernandez, states she overheard
23   the prosecutor tell defense counsel to make sure she understood that if she
24   testified she would be prosecuted for attempted murder. (Hernandez Decl. ¶ 7,
25   Exh. M to original petition.) In Webb v. Texas, the sole defense witness had a
26   criminal record and was then serving a sentence. The Supreme Court held that a
27   defendant was deprived of due process when the sole defense witness refused to
28
                                                30
 1   testify after the trial judge threatened the witness that if he lied, “the Court will
 2   personally see that your case goes to the grand jury and you will be indicted for
 3   perjury”; “the liklihood [sic] is that you would get convicted of perjury and that it
 4   would be stacked onto what you have already got”; “[i]t will also be held against
 5   you in the penitentiary when you’re up for parole”; and “the Court wants you to
 6   thoroughly understand the chances you are taking by getting on that witness
 7   stand under oath.” 409 U.S. 95, 96 (1972). The Supreme Court concluded that
 8   “the judge’s threatening remarks, directed only at the single witness for the
 9   defense, effectively drove that witness off the stand, and thus deprived the
10   petitioner of due process.” Id. at 98.
11         The Ninth Circuit has interpreted Webb to mean that “substantial
12   government interference with a defense witness’s free and unhampered choice to
13   testify amounts to a violation of due process.” Ayala v. Chappell, 829 F.3d 1081,
14   1111 (9th Cir. 2016), cert. denied, 138 S. Ct. 244 (2017). Petitioner has not made
15   the requisite showing. First, Ms. Hernandez elected to testify at trial. (RT 1593.)
16   Second, Petitioner has not shown substantial government interference that
17   interfered with her choice to testify. Ms. Hernandez’s declaration dated
18   November 9, 2014 stated that, on the day she testified, she was in a conference
19   room with defense counsel. The prosecutor came in to speak with him. Ms.
20   Hernandez overheard the prosecutor tell defense counsel that if she testified she
21   would be prosecuted for attempted murder and they had enough evidence to
22   convict her. After the prosecutor left, Ms. Hernandez asked defense counsel what
23   the prosecutor meant. Defense counsel told her not to worry. “If they had
24   something on you, you would be sitting next to Nicholas. Don’t let him scare you.
25   Make your decision on what you believe you should do.” (Dkt. No. 4-1 at 43 ¶ 7.)
26         Although Ms. Hernandez was initially arrested as an aider and abettor, she
27   was not ultimately charged. (RT 1578.) At Petitioner’s trial on September 26,
28
                                                31
 1   2011, the prosecutor stated that when defense counsel put her on the witness list,
 2   “I suspected she’s going to have Fifth Amendment privilege and [counsel] should
 3   be appointed.” The court appointed counsel for Ms. Hernandez. (RT 122.)
 4   Thereafter, her counsel represented to the court that he had talked to the
 5   prosecutor and defense counsel to get both sides’ perspectives. (RT 126-27,
 6   129-31, 308-09.) Before Ms. Hernandez took the stand on October 25, 2011, the
 7   court heard evidentiary issues regarding her testimony in the presence of her
 8   attorney, the prosecutor and defense counsel. The prosecutor stated there was
 9   not sufficient evidence of her culpability. (RT 1582.) Defense counsel agreed.
10   (RT 1584.) Ms. Hernandez’s counsel brought her into court. She stated on the
11   record that she chose to testify after being advised of her Fifth Amendment rights.
12   (RT 1593.) Her counsel stated that he was satisfied Ms. Hernandez “understands
13   what’s going on.” (RT 1593-94.) The record does not indicate substantial
14   government interference in her decision to testify.17
15                                            III.
16                 PETITIONER’S MOTION FOR STAY AND ABEYANCE
17         Petitioner constructively filed, on September 1, 2019, a motion for stay and
18   abeyance while he seeks discovery in the state courts. (Dkt. No. 42.) Petitioner
19   states that he has filed a motion for appointment of counsel in the Superior Court
20   pursuant to Cal. Penal Code § 1405. The motion asserts that DNA testing may
21   show that Officer Johnson put fecal matter on the nails, that zip gun 1 did not
22   have any gun powder residue on it, and that Petitioner’s DNA was placed on the
23   tape around the zip guns.
24         As discussed above, there is no indication any of this evidence would be
25   material to Petitioner’s grounds for relief in his Petition, Objections and proposed
26   First Amended Petition. To summarize, there is no evidence that fecal matter
27
           17
28              RT 1594 may be found in Dkt. No. 44-1.

                                              32
